United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Northfield, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0427
Issued: July 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2018 appellant filed a timely appeal from a July 23, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed since OWCP’s last merit decision, dated January 19, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 26, 2017 appellant, then a 42-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that his folliculotropic mycosis-fungoides was aggravated by his
1

5 U.S.C. § 8101 et seq.

federal employment duties which required that he be outside all day. He explained that his
physician ordered that he avoid peak hours of sun from 10:00 a.m. to 3:00 p.m. The employing
establishment challenged the claim and alleged that this was a preexisting condition. Appellant
did not stop work.
In a May 30, 2017 report, Dr. Jonathan L. Lopez, a Board-certified dermatologist, related
that appellant was being followed for a diagnosis of folliculotropic mycosis-fungoides, a mild
lymphoma of the skin. He related that this diagnosis could cause severe symptoms of itching,
which appellant noted was aggravated by carrying his mailbag. Dr. Lopez noted that it would be
beneficial for appellant to avoid carrying a mailbag if at all possible.
In a development letter dated July 26, 2017, OWCP informed appellant that the factual and
medical evidence of record was insufficient to establish his claim. It advised him regarding the
evidence necessary to establish his claim and afforded him 30 days to submit the necessary
evidence.
In an August 25, 2017 report, Dr. Adam R. Schmitt, a dermatologist, indicated that
appellant had been followed for his folliculotropic mycosis-fungoides since August 2014. He
noted that the condition is “primarily, skin-directed T-cell lymphoma.” Dr. Schmitt explained that
the “origin of [appellant’s] disease is unclear, although [appellant] reports that he was a jet engine
mechanic for 22 years with the [Air Force] and may have had daily contact with fuel and oil, both
of which are known carcinogens.” He recommended that, since appellant was receiving intensive
light treatment, he avoid midday sun as this could cause easy burning and exacerbate his
symptoms.
By decision dated January 9, 2018, OWCP denied the claim because the medical evidence
submitted was insufficient to establish a causal relationship between the accepted employment
factors and his diagnosed condition. It noted that there was no discussion of specific work factors
and how they contributed to the diagnosed condition.
On March 21, 2018 appellant requested reconsideration. He argued that he was not
claiming that his job caused his disease, but that his disease had been aggravated by his job.
Appellant referred to Dr. Schmitt’s August 25, 2017 report and also indicated that Dr. Schmitt
provided a new report, dated March 6, 2018, which explained causal relationship. No additional
evidence was received.
By decision dated July 23, 2018, OWCP denied appellant’s request for reconsideration of
the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on application

2

by a claimant.2 One such limitation is that the request for reconsideration must be received by
OWCP within one year of the date of the decision for which review is sought.3
To require OWCP to reopen a timely request for reconsideration under section 8128(a) of
FECA, OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s request for reconsideration must
be received within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, OWCP will deny the request for reconsideration without reopening the case for
review on the merits.7
4

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s timely request for reconsideration did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance a new and relevant legal argument not
previously considered by OWCP. The underlying issue on appeal was whether his folliculotropic
mycosis-fungoides was caused or aggravated by factors of his employment. This is a medical
issue which must be determined by rationalized medical evidence.8 Appellant argued that the
August 25, 2017 report of Dr. Schmitt supported his claim. However, this report was previously
considered by OWCP and the Board has held that the submission of evidence or argument which
repeats or duplicates evidence or argument already in the case record does not constitute a basis
for reopening a case.9 Consequently, appellant was not entitled to a review of the merits based on
the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).

2

Id. at § 8128(a).

3
20 C.F.R. § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4
(February 2016). Timeliness is determined by the document receipt date of the request for reconsideration as indicated
by the received date in the integrated Federal Employees’ Compensation System. Chapter 2.1602.4b.
4

Supra note 1.

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See J.B, Docket No. 18-1531 (issued April 11, 2019); E.D., Docket No. 18-0138 (issued May 14, 2018);
Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
9

See J.B., id.; see L.R., Docket No. 18-0400 (issued August 24, 2018); Candace A. Karkoff, 56 ECAB 622 (2005).

3

Furthermore, appellant did not submit relevant or pertinent new evidence in support of his
request for reconsideration.10 While he referred to a new report of Dr. Schmitt dated March 6,
2018, he did not provide a copy of the report. Thus, appellant is not entitled to a review of the
merits of his claim based on the third above-noted requirement under section 10.606(b)(3).11
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

S.S., Docket No. 19-0066 (issued May 8, 2019); M.H., Docket No. 13-2051 (issued February 21, 2014).

11

H.H., Docket No. 18-1660 (issued March 14, 2019).

4

